Exhibit 10.2

SECOND AMENDMENT TO

ADVISORY AGREEMENT

This SECOND AMENDMENT TO ADVISORY AGREEMENT (this “Second Amendment”) is made as
of November 2, 2015, by and among City Office REIT, Inc. a Maryland corporation
(the “Company”), City Office REIT Operating Partnership, L.P., a Maryland
limited partnership of which the Company is the sole general partner (the
“Operating Partnership”), and City Office Real Estate Management, Inc., a Canada
Business Corporations Act corporation (the “Advisor,” and together with the
Company and the Operating Partnership, the “Parties”).

WHEREAS, the Parties entered into that certain Advisory Agreement, dated as of
April 21, 2014, as amended by the First Amendment to Advisory Agreement dated
March 19, 2014 (collectively, the “Advisory Agreement”), pursuant to which the
Company is obligated to pay the Advisor an Acquisition Fee during the Initial
Term and any Renewal Term.

WHEREAS, the Company and the shareholders of the Advisor have entered into that
certain stock purchase agreement, of even date herewith (the “Stock Purchase
Agreement”), pursuant to which the Company intends to acquire all of the
outstanding stock of the Advisor on the terms set forth in the Stock Purchase
Agreement.

WHEREAS, capitalized terms used in this Second Amendment and not otherwise
defined shall have the meanings ascribed to them in the Advisory Agreement.

NOW, THEREFORE, in consideration of the recitals and mutual covenants and
agreements contained in the Stock Purchase Agreement and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereto hereby covenant and agree as follows:

 

1. It is the intention and agreement of the Parties that no Acquisition Fee be
payable under the Advisory Agreement effective as of the date of this Second
Amendment and all references to the Acquisition Fee in Sections 8 and 10 of the
Advisory Agreement are hereby eliminated.

 

2. Notwithstanding the provisions of Section 1, in the event the closing under
the Stock Purchase Agreement does not occur in accordance with its terms (i) the
provisions of Section 1 shall become null and void and the Advisory Agreement
shall continue in effect in accordance with its terms without reference to
Section 1 of this Second Amendment, and (ii) any Acquisition Fee that would have
been payable under the Advisory Agreement had the provisions of Section 1 of
this Second Amendment not been in effect will become due and payable.

 

3. Except as specifically amended by this Second Amendment, the Advisory
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

4. This Second Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the Parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions.

 

5. This Second Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the date first written above.

 

CITY OFFICE REIT, INC., a Maryland corporation By:  

/s/ James Farrar

Name:   James Farrar Title:   CEO CITY OFFICE REIT OPERATING PARTNERSHIP, L.P.,
a Maryland limited partnership By:   City Office REIT, Inc., its Sole General
Partner By:  

/s/ James Farrar

Name:   James Farrar Title:   CEO

CITY OFFICE REAL ESTATE MANAGEMENT, INC.

a Canada Business Corporations Act corporation

By:  

/s/ John McLernon

Name:   John McLernon Title:   Chairman of the Board